 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Locy Mendoza Smith, II,                           No. CV-17-04096-PHX-DWL
10                  Petitioner,                         ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Respondents.
14
15          On November 6, 2017, Petitioner filed a petition for writ of habeas corpus under 28
16   U.S.C. § 2254. (Doc. 1.) On June 4, 2019, Magistrate Judge Burns issued a Report and
17   Recommendation (“R&R”) concluding the petition should be denied and dismissed with
18   prejudice. (Doc. 23.) Afterward, Petitioner filed written objections to the R&R (Doc. 24),
19   Respondents filed a response (Doc. 26), and Petitioner filed a reply (Doc. 27). For the
20   following reasons, the Court will overrule Petitioner’s objections and deny and dismiss his
21   petition.
22   I.     State Court Proceedings
23          On June 9, 2010, officers from the Glendale Police Department discovered a corpse
24   in the trunk of a car. (Doc. 23 at 1.) Through investigation, the police learned that the
25   victim had operated a marijuana trafficking business with Petitioner and that Petitioner was
26   the last known person to be seen with the victim. (Id.) Based on this information, the
27   police obtained a warrant to search Petitioner’s home for evidence of drug trafficking. (Id.
28   at 1-2.) During the search, the police observed a bullet strike on a floor tile, red drops of
 1   liquid on the floor, loaded gun magazines, and a wall that appeared to have been freshly
 2   patched and painted. (Id. at 2.) The police proceeded to test the drops and confirmed they
 3   were, in fact, blood. (Id.) Based on all of this information, the police obtained another
 4   warrant to expand the scope of the search. (Id.)
 5          Petitioner was arrested around the time of the search. (Id.) During a post-arrest
 6   interview, Petitioner admitted that he had shot and killed the victim during a drug-related
 7   argument, further admitted that he’d attempted to clean his house with bleach and patch
 8   the wall after the murder, and further admitted that he’d disposed of the victim’s property
 9   and placed the victim in the trunk after the murder. (Id.)
10          Before trial, Petitioner’s counsel moved to suppress the blood evidence and the
11   evidence found during the second search. (Id.) The trial court denied the motion. (Id.)
12          At trial, Petitioner testified in his own defense. (Id.) The jury could not reach a
13   unanimous verdict on the charge of first-degree murder but convicted Petitioner of the
14   lesser-included offense of second-degree murder, as well as of the charge of abandonment
15   or concealment of a body. (Id.) Petitioner was sentenced to consecutive terms of
16   imprisonment totaling 24 years. (Id.)
17          Petitioner timely appealed his conviction and sentence to the Arizona Court of
18   Appeals. (Id. at 3.) The sole argument raised in this appeal was whether the trial court
19   erred by denying the suppression motion. (Id.) In an unpublished decision issued in June
20   2013, the Arizona Court of Appeals affirmed. (Id. at 2-3.)
21          In July 2013, Petitioner filed a pro se notice of post-conviction relief (“PCR”). (Id.
22   at 3.) In response, the trial court appointed counsel, who subsequently informed the court
23   that he could not identify any colorable issues. (Id.) Petitioner also filed a pro se PCR
24   petition in which he raised the following arguments: (1) the state presented false testimony;
25   (2) the state failed to adequately investigate the case; (3) the state violated Brady; (4) the
26   trial court improperly excluded certain evidence; and (5) he received ineffective assistance
27   because his trial counsel (a) failed to obtain and use impeachment evidence, (b) untimely
28   interviewed the state’s medical examiner, and (c) failed to investigate or present mitigation


                                                 -2-
 1   evidence at sentencing. (Id.)
 2          On December 2014, the trial court dismissed the PCR petition. (Id.) The court
 3   found that many of Petitioner’s claims were precluded under Rule 32.2 of the Arizona
 4   Rules of Criminal Procedure, because he could have raised them in his direct appeal, and
 5   that Petitioner’s ineffective assistance claims failed because, regardless of whether
 6   counsel’s performance was deficient, Petitioner “failed to show any evidence of prejudice”
 7   in light of the “overwhelming evidence of [Petitioner’s] guilt.” (Id. at 3-4.)
 8          In February 2017, the Arizona Court of Appeals issued a memorandum decision
 9   affirming the trial court’s dismissal of the PCR petition. (Id. at 4.) In that decision, the
10   appellate court expressly adopted the trial court’s reasoning and analysis. (Id.)
11          In September 2015, while his appeal in the first PCR proceeding was pending,
12   Petitioner filed a second pro se PCR notice. (Id.) Once again, the trial court appointed
13   counsel, and once again, counsel could not identify any colorable issues. (Id.) Petitioner
14   then filed a second pro se PCR petition, which raised the following seven grounds for
15   relief: “(1) the State committed misconduct by presenting false testimony by witness
16   McKeen; (2) the State in bad faith, failed to collect potentially exculpatory evidence; (3)
17   the State violated the defendant’s rights under Brady by not raising the fact that witness
18   McKeen had knowledge of the drug transactions that he and the victim were involved in;
19   (4) defense counsel engaged in ineffective assistance of counsel; (5) defense counsel failed
20   to collect or utilize impeachment material to attack witness testimony; (6) defense counsel
21   erred by interviewing the medical examiner immediately before trial; and (7) defense
22   counsel failed to investigate or present sufficient mitigation at sentencing.” (Id.)
23          In December 2016, the trial court dismissed the second PCR petition. (Id.) The
24   court found that all of Petitioner’s claims had been raised in his first PCR petition, only to
25   be rejected on the merits, and/or could have been raised in the first PCR petition and were
26   therefore forfeited. (Id.)
27          In November 2017, the Arizona Court of Appeals denied Petitioner’s petition for
28   review of the order denying his second PCR petition. (Id.)


                                                 -3-
 1   II.    The Petition
 2          On November 6, 2017, Petitioner filed his habeas petition. (Doc. 1.) It asserts the
 3   following 10 grounds for relief:
 4          (1)    Fourth Amendment violation—issuance of illegal search warrant. (Doc. 1 at
 5   6.)
 6          (2)    Ineffective assistance of counsel—“Failure of Trial Attorney to Investigate
 7   Case.” (Doc. 1 at 7-8.)
 8          (3)    Ineffective assistance of counsel. (Doc. 1 at 9-11.)
 9          (4)    Brady violation. (Doc. 1 at 12.)
10          (5)    Admission of false testimony. (Doc. 1 at 13-14.)
11          (6)    Ineffective assistance of counsel—“Trial Attorney Failed to Provide
12   Appellate Attorneys With Complete File.” (Doc. 1 at 15.)
13          (7)    Failure to provide full discovery. (Doc. 1 at 16.)
14          (8)    Violation of right of self-representation. (Doc. 1 at 17.)
15          (9)    “Due process violation for failure to allow the defendant to investigate the
16   state’s case and to pursue evidence to prove statements in appeals petition.” (Doc. 1 at 18.)
17          (10)   “Due process violation for ignoring all evidence of 2nd post conviction
18   petition to rule it as excessive.” (Doc. 1 at 19.)
19   III.   Summary Of R&R
20          The R&R concludes the petition should be denied and dismissed with prejudice.
21          As for Ground One, the R&R concludes it is not cognizable because Fourth
22   Amendment claims cannot provide the basis for habeas relief when (as here) the state
23   provided a full and fair opportunity to litigate the claim. (Doc. 23 at 22.)
24          As for Grounds Two and Three, the R&R begins by noting that these claims are
25   premised on “a narrative account of incidents and allegations purportedly underlying . . .
26   multiple claims of ineffective assistance of counsel.” (Id. at 12.) The R&R concludes that
27   Petitioner only presented three specific theories of ineffective assistance in his initial PCR
28   petition, so any additional theories articulated in Grounds Two and Three are procedurally


                                                  -4-
 1   defaulted. (Id. at 12-18.) As for the three non-defaulted theories, the R&R concludes the
 2   first one (failing to collect or utilize impeachment material to attack the testimony of a
 3   particular witness, McKeen) fails because “Petitioner has not shown deficient performance
 4   or prejudice.” (Id.at 18-19.) Specifically, the R&R notes that the record reveals that
 5   Petitioner’s trial counsel did attempt to impeach and cross-examine McKeen “to the extent
 6   the judge allowed such questioning” and that a trial attorney’s impeachment strategy is, in
 7   general, a tactical decision that is afforded great deference. Id.) As for Petitioner’s second
 8   non-defaulted theory of ineffective assistance (failing to timely interview the medical
 9   examiner), the R&R concludes that Petitioner failed to show deficient performance or
10   prejudice because (1) the evidence shows that counsel actually conducted the interview a
11   week before trial and (2) Petitioner has not demonstrated how an earlier interview would
12   have resulted in more favorable evidence. (Id. at 20-21.) Finally, as for Petitioner’s third
13   non-defaulted theory of ineffective assistance (failing to “submit the results of the
14   Rappleyea Investigations Report to the court”), the R&R concludes that Petitioner failed
15   to show deficient performance or prejudice because the record reflects that Petitioner’s
16   counsel did submit the report as an attachment to his sentencing memorandum and then
17   made arguments based upon the report during the sentencing hearing. (Id. at 21-22.)
18          As for Grounds Four and Five, the R&R concludes these claims are “procedurally
19   barred” because (1) Petitioner could have raised them in his direct appeal but failed to do
20   so, (2) the Arizona courts concluded, during the PCR proceedings, that these claims were
21   therefore “precluded pursuant to Arizona Rule of Criminal Procedure 32.2(a),” and (3) the
22   Arizona courts’ invocation of Rule 32.2(a) constitutes “an adequate and independent state
23   ground” for denying relief. (Doc. 23 at 11-12.)
24          As for Ground Six, the R&R concludes this claim is procedurally defaulted because
25   Petitioner failed to raise it during either of his PCR proceedings. (Id. at 12.)
26          As for Ground Seven, the R&R concludes (just as it concluded with respect to
27   Grounds Four and Five) that this claim is “procedurally barred” because (1) Petitioner
28   could have raised it in his direct appeal but failed to do so, (2) the Arizona courts concluded,


                                                  -5-
 1   during the PCR proceedings, that this claim was therefore “precluded pursuant to Arizona
 2   Rule of Criminal Procedure 32.2(a),” and (3) the Arizona courts’ invocation of Rule 32.2(a)
 3   constitutes “an adequate and independent state ground” for denying relief. (Doc. 23 at 11-
 4   12.)
 5          As for Grounds Eight and Nine, the R&R concludes these claims (like Ground Six)
 6   are procedurally defaulted because Petitioner failed to raise them during either of his PCR
 7   proceedings. (Id. at 12.)
 8          Finally, as for Ground Ten, the R&R concludes it lacks merit because it does “not
 9   allege violations of federal constitutional law” and instead challenges Arizona’s PCR
10   procedures. (Id. at 22-23.) (The R&R also concludes that Ground Nine additionally fails
11   for this reason.)
12   IV.    Legal Standard
13          A party may file specific, written objections to an R&R within fourteen days of
14   being served with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254
15   Rules”); see also Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). The Court must
16   undertake a de novo review of those portions of the R&R to which specific objections are
17   made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does not appear that
18   Congress intended to require district court review of a magistrate’s factual or legal
19   conclusions, under a de novo or any other standard, when neither party objects to those
20   findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“[T]he
21   district judge must review the magistrate judge’s findings and recommendations de novo
22   if objection is made, but not otherwise.”). The Court may accept, reject, or modify, in
23   whole or in part, the findings or recommendations made by the magistrate judge. Section
24   2254 Rules 8(b); see also Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(C).
25   V.     Analysis
26          A.     Parties’ Arguments
27          Petitioner filed a two-page document entitled “Objection.” (Doc. 24.) First,
28


                                                -6-
 1   Petitioner objects to the R&R’s rejection of Ground Six,1 arguing that the R&R’s finding
 2   of procedural default is inaccurate because he raised this claim in his second PCR petition.
 3   (Id.) Second, with respect his third non-defaulted theory of ineffective assistance (trial
 4   counsel’s purported failure to “submit the results of the Rappleyea Investigations Report”),
 5   Petitioner faults the R&R for “overlooking [his] dyslexia,” argues that the jury was never
 6   able to see the report, and contends the report would have impeached two of the witnesses
 7   who testified against him because it shows they “had a vested interest in [Petitioner] going
 8   to prison.” (Id.) Third, in the final sentence of his objections, Petitioner asserts that “[a]ll
 9   of these mistakes along with the other 9 grounds would demonstrate a miscarriage of
10   justice.” (Id. at 2.)
11          In their response, Respondents argue that Petitioner’s first objection is unavailing
12   because “the R&R did not err by finding that [Petitioner] procedurally defaulted Ground
13   6.” (Doc. 26 at 2-3.) Specifically, Respondents state that Petitioner didn’t fairly present
14   Ground Six in his second PCR petition because (1) he didn’t identify it as a discrete ground
15   for relief, (2) didn’t offer any argument in support of it, (3) merely made a passing reference
16   to it in the “conclusion” section of the petition, and (4) characterized it as a claim of
17   ineffective assistance of appellate counsel (whereas, here, he seeks to characterize it as a
18   claim of ineffective assistance of trial counsel). (Id.) Respondents further note that, even
19   if Petitioner had fairly presented this claim in his second PCR petition, it would still be
20   considered procedurally defaulted because he could have raised it in his first PCR petition.
21   (Id.) As for Petitioner’s second objection, Respondents argue that the theory Petitioner
22   now wishes to pursue (i.e., trial counsel failed to present the report to the jury) is different
23   from the theory he articulated in his habeas petition, which is that trial counsel failed to
24   present the report to the state-court judge or request a new trial based upon it. (Id. at 3-4.)
25   Respondents also argue that the report didn’t, in any event, identify any facts that might
26   warrant a new trial. (Id. at 4.) As for Petitioner’s third objection (miscarriage of justice),
27   Respondents argue that (1) “this is a new argument because [Petitioner] did not allege a
28   1
             Although Petitioner refers to “Ground 9” in his objection (Doc. 24 at 1), he clarifies
     in his reply that he was actually referring to Ground Six (Doc. 27 at 1).

                                                  -7-
 1   fundamental miscarriage of justice in his habeas petition” and (2) on the merits, there can
 2   be no such miscarriage here because Petitioner “does not allege or prove actual innocence.”
 3   (Id. at 4-5.)
 4           In his reply, Petitioner argues that he did fairly raise Ground Six in his second PCR
 5   petition and that he couldn’t have raised this claim in his first PCR petition because he
 6   “only discovered” the basis for it in March 2016. (Doc. 27 at 1-2.)
 7           B.      Discussion
 8           Petitioner’s objections will be overruled. As an initial matter, because Petitioner
 9   didn’t raise any objections to the R&R’s rejection of Grounds One, Four, Five, Seven,
10   Eight, Nine, and Ten of the petition, the Court will adopt the R&R’s rejection of those
11   claims without further discussion. Thomas, 474 U.S. at 149-50; Reyna-Tapia, 328 F.3d at
12   1121.
13           As for Grounds Two and Three, the R&R provided an array of reasons why these
14   claims should be rejected.      Petitioner objects to only one small component of this
15   analysis—the R&R’s rejection of one of his non-defaulted theories of ineffective assistance
16   (counsel’s alleged failure to submit the results of the Rappleyea Investigations Report).
17   Thus, the Court will adopt, without further discussion, the unobjected-to portions of the
18   R&R addressing Grounds Two and Three. Thomas, 474 U.S. at 149-50; Reyna-Tapia, 328
19   F.3d at 1121.
20           The Court also agrees with the R&R’s rationale for rejecting the ineffective
21   assistance claim in Grounds Two and Three premised on counsel’s purported failure to
22   utilize the report. First, Petitioner hasn’t demonstrated that counsel’s performance was
23   deficient. Although Petitioner faults his counsel for not presenting the report to the jury,
24   the trial ended on September 20, 2011 (Doc. 12-1 at 20) and the report wasn’t issued by
25   the investigative agency until November 19, 2011 (Doc. 12-3 at 58). Counsel couldn’t
26   have utilized, during trial, a report that didn’t even exist yet. Second, Petitioner also cannot
27   demonstrate prejudice. As noted, Petitioner confessed the police after they found drops of
28   blood, loaded gun magazines, and a freshly-patched wall in his home. See generally Doc.


                                                  -8-
 1   23 at 3-4 (R&R, noting that the state courts rejected Petitioner’s ineffective-assistance
 2   claims because “the “overwhelming evidence of [Petitioner’s] guilt” made it impossible to
 3   demonstrate prejudice).
 4          As for Ground Six, the Court agrees with the R&R that Petitioner procedurally
 5   defaulted this claim by failing to fairly present it during the state-court proceedings.
 6   Petitioner’s second PCR petition appears at Doc. 12-6, pages 14-34. In the section of this
 7   petition entitled “Denial of Trial Counsel,” Petitioner identified a laundry list of reasons
 8   why he was dissatisfied with his trial counsel’s performance. (Doc. 12-6 at 18-23.) That
 9   section of the petition doesn’t say anything about trial counsel’s alleged failure to provide
10   records to appellate counsel. (Id.) It is only in a different section of the brief, entitled
11   “Conclusion,” that Petitioner made a passing claim that his trial counsel did “not disclos[e]
12   his full file to the Defendant and other Attorney’s” and thus “affect[ed] the post-conviction
13   proceedings.” (Doc. 12-6 at 30.) This is not fair presentation. Moreover, even if this claim
14   weren’t procedurally defaulted, it fails to provide a valid foundation for an ineffective-
15   assistance claim because, as noted above, the overwhelming evidence of Petitioner’s guilt
16   makes it impossible to demonstrate prejudice.
17          Finally, as for Petitioner’s attempt to raise a “fundamental miscarriage of justice”
18   claim in his objections, the R&R correctly rejected the possibility of such a claim (Doc. 23
19   at 14-15) because, inter alia, Petitioner hasn’t proved actual innocence.
20          Accordingly, IT IS ORDERED that:
21          (1)    The R&R’s recommended disposition (Doc. 23) is accepted;
22          (2)    Petitioner’s objections (Doc. 24) are overruled;
23          (3)    The petition (Doc. 1) is denied and dismissed with prejudice;
24          (4)    A Certificate of Appealability and leave to proceed in forma pauperis on
25   appeal are denied because Petitioner has not made a substantial showing of the denial of a
26   constitutional right and because the dismissal of the petition is justified by a plain
27   procedural bar and jurists of reason would not find the procedural ruling debatable; and
28          …


                                                 -9-
 1   (5)   The Clerk shall enter judgment accordingly and terminate this action.
 2   Dated this 4th day of October, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       - 10 -
